                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    EILEEN GIBSON, et al.,                        :            CIVIL ACTION
                                                  :
                         Plaintiffs,              :
                                                  :
                  v.                              :
                                                  :
    STATE FARM FIRE AND                           :            No. 18-4919
    CASUALTY COMPANY,                             :
                                                  :
                         Defendant.               :

                                  MEMORANDUM OPINION

Timothy R. Rice                                                                 February 18, 2020
U.S. Magistrate Judge

        This case involves an insurer’s failure to timely secure its insured’s written

acknowledgement of a statutory right to higher Underinsured Motorist (“UIM”) coverage on

what the insurer stated was a “required” coverage selection form. The insurer provided the

coverage selection form only after the insured suffered serious injuries, which implicated the

scope of UIM coverage. Construing the insurer’s policy terms in favor of the insured, I hold

under Pennsylvania law that the insured is entitled to $750,000 in stacked UIM coverage. 1

        On November 21, 2019, a jury awarded Plaintiffs Eileen and Robert Gibson $1,750,000

in damages from their insurer, State Farm, for injuries Ms. Gibson suffered in an automobile

accident caused by an underinsured driver. 11/21/2019 Order (doc. 50). State Farm moved to

mold the verdict, arguing the UIM policy limit was $300,000, as the Gibsons had alleged in their

Complaint. Def. Mot. to Mold Verdict (doc. 52); Cmpl. ¶ 16. The Gibsons sought

reconsideration of my July 19, 2019 Order granting State Farm partial summary judgment on



1
       The $250,000 UIM limit is “stacked” to $750,000 because the Gibsons insured three
vehicles. Def. Resp. to Pl. Mot. to Mold (doc. 58) ¶ 9.
their bad faith claim, asked to re-open discovery, and filed a Motion to Mold the Verdict to a

policy limit of $750,000, 2 Pl. Mot. to Mold (doc. 56). In addition to contesting the Gibsons’

Motion to Mold the Verdict, State Farm sought Remittitur of the Verdict or a New Trial. Def.

Resp. to Pl. Mot. to Mold (doc. 58) ¶¶ 49–65.

       I will grant the Gibsons’ Motion to Mold the Verdict and deny all others.

Undisputed Facts

       In addition to the fact determined by the jury—that the May 5, 2016 accident caused the

Gibsons $1,750,000 in damages—the parties agree on two other operative facts. First, on April

22, 2016, Ms. Gibson signed a State Farm insurance application that listed $750,000 in stacked

liability coverage and $300,000 in stacked UIM coverage. Pl. Mot. to Mold ¶ 6; Def. Resp. to

Pl. Mot. to Mold ¶ 6. Second, on May 24, 2016, nineteen days after the car accident caused by

an underinsured motorist, Ms. Gibson signed a “Pennsylvania Underinsured Motorist Coverage

(Acknowledgement of Coverage Selection) form” acknowledging her selection of $300,000 in

UIM coverage, despite her right to elect $750,000 in UIM coverage. 3 Pl. Mot. to Mold ¶ 13;

Def. Resp. to Pl. Mot to Mold ¶ 13. State Farm listed the May 24 coverage selection form as

“required” on the April 22 application.




2
       The Gibsons acknowledged that they failed to realize the possibility of $750,000 in UIM
coverage, not $300,000, until after trial. The parties agree that the coverage issue was not
presented to the jury and had no impact on the verdict or the trial.
3
        Although the parties dispute whether the May 24 document was signed at the Gibsons’
home or at State Farm’s office, Def. Resp. ¶ 4 n.1, I need not resolve this dispute because it is
not relevant to the contract interpretation issue before me.
                                           DISCUSSION

Cross-Motions to Mold the Verdict

       Federal Rule of Civil Procedure 59(e) allows me to “correct a verdict that is incorrect as a

matter of law.” Watcher v. Pottsville Area Emergency Med. Servs., Inc., 248 F. App’x 272, 275

(3d Cir. 2007) (citing Mumma v. Reading Co., 247 F. Supp. 252, 260 (E.D. Pa. 1965)).

Although the jury awarded the Gibsons $1,750,000, State Farm is responsible for only the

amount of its insurance contract. See Def. Mot. to Mold Verdict, Ex. 1, Policy (agreement to

provide insurance according to terms of policy); Willett ex rel. Willett v. Allstate Ins. Co., 359 F.

App’x 349, 351 (3d Cir. 2009) (Allstate’s contractual liability is established by terms of the

policy).

       Pennsylvania’s Motor Vehicle Financial Responsibility Law, 75 Pa. C.S. § 1701, et seq.

(“MVFRL”), requires all drivers to carry automobile insurance. Insurers must offer UIM and

Uninsured Motorist (“UM”) coverage to protect the insured when involved in an accident caused

by a driver who lacks insurance or whose insurance is insufficient. Id. § 1731. Although

Pennsylvania drivers are not required to carry UM/UIM coverage, insurers must offer coverage

in an amount equal to the coverage purchased by the insured for bodily injury. Id. If an insured

wants to purchase UM/UIM coverage in an amount less than the coverage purchased for bodily

injury, that request must be made “in writing.” 4 § 1734.

       It is § 1734’s “writing” requirement that is pivotal here. In 2011, the Pennsylvania

Supreme Court found that a signed insurance application, which requested a specific UM/UIM



4
        Similarly, if an insured wants to decline UM/UIM coverage, an insurer is required to
obtain the insured’s signature on a specific form provided by the statute, § 1731, and if an
insured wants to waive “stacked” UM/UIM insurance, i.e., insurance with benefits that include
the total amount provided for all cars covered under one policy, the insurer also must obtain a
waiver form provided by the statute, § 1738.
coverage limit less than the amount covered for bodily injury, satisfied § 1734. Orsag v. Farmers

New Century Ins., 15 A.3d 896, 902 (Pa. 2011) (“Though it is laudable for insurance companies

to provide additional information regarding UM/UIM insurance beyond what is found in the

application, we see no purpose in requiring a separate statement when it is clear from the

coverage selected that the insured intended reduced UM/UIM coverage.”). The signed

application in Orsag included the following language directly above the applicant’s signature.

        I understand that the coverage selection and limit choices here or in any state
        supplement will apply to all future policy renewals, continuations and changes
        unless I notify you otherwise in writing.

Id. at 897.

        Nevertheless, the court in Orsag reaffirmed that “requests for specific limits coverage . . .

require not only the signature of the insured, but also, an express designation of the amount

requested.” Id. at 900–01. It reasoned that “the most effective manner in which to ‘expressly

designate’ the amount of coverage requested is by electing a specific dollar amount on an

insurance application.” Id. (citing Lewis v. Erie Insurance Exchange, 793 A.2d 143, 153 (Pa.

2002)). The court further noted that appellants had “amended their insurance coverage twice in

the year prior to the accident, but never questioned the amount of UM/UIM coverage.” 5 Id.

        The United States Court of Appeals for the Third Circuit subsequently applied

Pennsylvania law and found that a signed “summary form” failed to satisfy § 1734. Freeth v.

Zurich American Ins. Co., 645 F. App’x 169, 171 (3d Cir. 2016). The form expressly designated

the amount of UIM coverage requested by the insured but also contained a paragraph requiring

the insured to select or reject UIM coverage in Pennsylvania. Id. Although the court



5
        Although it was “not dispositive,” the court noted that the amount of UM/UIM coverage
on the application was handwritten and “suggested[ed] the amount of coverage desired was
discussed and considered by appellants prior to making their selection.” Id. at 901 n.1.
acknowledged that the insured had obtained “a signed writing” that listed “Selected Limits” for

UM/UIM coverage, “including a limit of $35,000 for Pennsylvania,” it found the writing failed

to satisfy § 1734 based on the following paragraph:

       Your policy(s) contain Uninsured/Underinsured Motorists Coverage
       Selection/Rejection and Limits Options forms which allow you to reject coverage
       or to select various limits and coverage options. Your signature on this summary
       form indicates that you have read and understand each state-specific form and that
       the selections or rejections marked on the state forms have been accepted by you.
       This form provides a summary of the selected Limits by State. However, in those
       states [including Pennsylvania] marked with an asterisk (*), the first named insured
       must sign that state’s selection/rejection form.

                                          .       .      .

       Failure to return the signed Uninsured/Underinsured Motorist (UM/UIM)
       Selection/Rejection Summary Form and required state-specific forms prior to the
       policy inception date(s) will result in the policy being issued with coverage limits
       imposed by operation of state law…. THIS SUMMARY IS NOT A SUBSTITUTE
       FOR REVIEWING EACH INDIVIDUAL STATE’S SELECTION/REJECTION
       FORM FOR UM AND UIM COVERAGE. YOU ARE REQUIRED TO DO SO.

Id. The court explained that, “[t]o any reasonable reader, the repeated emphatic warnings in the

Summary Form would create an expectation that coverage amounts within a given state would be

set at a level provided by law unless a form designed and submitted specifically for that state

requested otherwise.” Id. at 172.

       The court in Freeth distinguished Orsag based on the state-specific form, noting that an

insurer “need not send such a form to its insureds, nor is such a form required to reduce UM

coverage under Pennsylvania law . . . [b]ut if [the insurer] warned its insured that an additional

state-specific form was needed to reduce coverage and did not enclose the form (or enclosed it

but never received it back), it cannot now prevail on the theory that an insured’s signature on the

very document that contained the warning was, in the absence of the state-specific form, a

sufficient manifestation of intent to reduce coverage.” Id. The court declined to decide whether

a signed document with preprinted coverage amounts can ever be sufficient, but concluded that,
“[e]ven if the mere act of signing a document like the Summary Form would ordinarily suffice to

reduce coverage, it did not suffice here” because the language on the Summary Form “clearly

and repeatedly stated that signing the Summary Form was insufficient to effect a reduction in

coverage.” Id. at 173.

       This case is similar to Freeth because State Farm advised Ms. Gibson on April 22 that an

additional document acknowledging her UIM coverage options was “required,” see Pl. Mot. to

Mold, Ex. C, at 3 (“Application”), but failed to provide the required form until after the accident.

       The April 22, 2016 insurance application signed by Ms. Gibson provided for stacking

UIM coverage in the amount of $100,000 for each of three vehicles (totaling $300,000).

Application at 2–3. It also stated the following:

       I apply for the insurance indicated and state that: (1) I have read this application,
       (2) my statements on this application are correct, (3) statements made on any other
       applications on this date for automobile insurance with this company are correct
       and made part of this application, (4) I am the sole owner of the described vehicle(s)
       except as otherwise stated, and (5) the limits and coverages were selected by me.
       IT IS UNDERSTOOD AND AGREED THAT NO INSURANCE IS EFFECTIVE
       UNDER THIS AGREEEMENT (A) UNLESS THE BINDER IS COMPLETED
       DESIGNATING THE COMPANY ACCEPTING THIS APPLICATION AND
       SIGNED BY AN AUTHORIZED AGENT OF SUCH COMPANY OR (B) UNTIL
       THE DATE THE POLICY OR BINDER IS ISSUED BY THE COMPANY
       ACCEPTING THIS APPLICATION.

Id. at 2. Directly below the applicant’s signature, the application then listed “Required

Documents,” which included “Underinsured Motor (acknowledgement of Coverage Sel).” Id. at

3. This document was not provided to Ms. Gibson on April 22, as required. Instead, State Farm

waited until May 24, 2016, nineteen days after her accident, to ask Ms. Gibson to sign the

required form acknowledging her selection of lower UIM coverage. The UIM coverage

selection form she signed on May 24 featured the following paragraph:

       I acknowledge and agree that I have been given the opportunity to purchase
       Underinsured Motor Vehicle Coverage with limits up to my Liability Coverage
       limits for bodily injury but instead I select lower limits of $100,000 (per
       person)/$300,000 (per accident) in lieu of the higher limits made available to me.

Pl. Mot. to Mold, Ex. D, at 1 (Acknowledgment of Coverage selection).

       Pennsylvania law requires that any ambiguity in the policy documents, all of which were

drafted by State Farm, must be construed in favor of the Gibsons. Bateman v. Motorists Mut.

Ins. Co., 590 A.2d 281, 283 (Pa. 1991) (“Where the provision of the policy is ambiguous, the

policy provision is construed in favor of the insured and against the insurer, the drafter of the

instrument”); Estate of O’Connell ex rel. O’Connell v. Progressive Ins. Co., 79 A.3d 1134, 1138

(Pa. Super. 2013) (same). State Farm’s reference to a “required” UIM coverage form, like the

reference to the additional state-specific form in Freeth, establishes that State Farm did not

believe the application alone was “a sufficient manifestation of intent to reduce coverage.” See

Freeth, 645 F. App’x at 172. State Farm is bound by its own “required” coverage-selection

form. 6 Id.

       State Farm contends that the April 22, 2016 application constituted a “request in writing”

for the lower coverage amount, and that the May 24, 2016 coverage selection form merely

“confirmed” the selection. 7 State Farm also does not dispute that the Gibsons increased their


6
         The State Farm forms differ from those in Farmland Mut. Ins. Co. v. Sechrist, 760 F.
App’x 66, 68 (3d Cir. 2019). In Sechrist, the insured signed a form that specifically stated
“Underinsured Motorist Coverage is available in amounts equal to or less than the limits of
liability for bodily injury.” Id. Although there was some ambiguity regarding the amount of
coverage actually selected because a note had obscured the number during photocopying, the
court found that the insured had been made aware that higher limits of UIM coverage were
available. Id. at 68–69. Here, State Farm failed to advise Mrs. Gibson of the availability of
higher UIM coverage equal to her liability coverage until it provided the separate coverage
selection form on May 24.
7
       State Farm does not raise an estoppel argument. Def. Resp. ¶ 20. It contends that it has
consistently argued since submitting its Rule 26(f) Report that its application constituted the §
7314 written notice and the May 24 document merely confirmed those selections. 2/15/2019
Report (doc. 11). State Farm asserted at oral argument that it would have offered the same legal
arguments regardless of when this contract interpretation issue was raised, i.e. before, during, or
liability coverage to $250,000/$750,000 when they switched from Geico to State Farm on April

22. State Farm acknowledges that the Gibsons intended to generally increase their coverage

when they changed insurers, but maintains that the $100,000/$300,000 UM/UIM policy provided

that increase because the additional vehicle increased the per-incident coverage from $200,000 to

$300,000. Def. Resp. to Pl. Mot. to Mold ¶ 9. Had Ms. Gibson intended to obtain UM/UIM

coverage greater than the $100,000/$300,000 limit in the April 22, 2016 application, State Farm

claims, she would have refused to sign the form listing coverage less than the $750,000 UIM

limit that she could have elected on May 24, 2016. Id. ¶ 13.

       Although the court in Orsag explained that a signed application was sufficient under §

1734 because identifying a coverage amount establishes an intent to select that amount, 15 A.3d

at 901, Pennsylvania requires written notice that UIM/UM coverage is available up to the

amount of liability coverage, i.e., $750,000. § 1731(a); see also Orsag, 15 A.3d at 901 (“[a]n

insurance company is only required to offer UM/UIM coverage in an amount equal to the

insured’s bodily injury coverage . . . [and if] the insured did not desire UM/UIM coverage

identical to bodily injury coverage, he could select a lesser amount and pay a reduced

premium”).

       State Farm’s reliance on Orsag ignores the ambiguity that State Farm built into its own

documents. By cautioning on its application that an additional document—containing the

insured’s UIM coverage rights under Pennsylvania law—was “required,” State Farm

acknowledged that the Gibsons were entitled to more information. Although State Farm

maintains its May 24 form waiving higher UIM coverage was redundant, that is only one



after trial. State Farm also insisted that its valuation of the case below $200,000 was reasonable
and correct, notwithstanding the jury’s higher valuation or the possibility of a higher UIM policy
limit. Therefore, State Farm is not prejudiced by consideration of this issue now.
possible interpretation of how the April 22 application and May 24 form could be read. Equally

plausible is that the more explicit description on May 24 of the Gibsons’ right to higher UIM

coverage was necessary to ensure the Gibsons knew that they could maintain UIM coverage

equal to the $750,000 in liability coverage they had already secured. Such ambiguity must be

construed against State Farm, which drafted both documents. Bateman, 590 A.2d at 283.

       State Farm failed to comply with § 1734 based on the language in its own April 22

application. Motorists Ins. Companies v. Emig, 664 A.2d 559, 570 (Pa. Super. 1995) (finding no

presumption that insureds were given the option of UM/UIM coverage equal to liability coverage

when insurer failed to meet the requirements of both § 1731 and § 1734). Unlike the insurer in

Orsag who had no coverage selection form, State Farm’s application references an additional

“required” coverage selection form. This suggests that the application itself was not intended to

constitute an offer of UIM coverage totaling $750,000. See Freeth, 645 F. App’x at 172.

Further, the required coverage selection form providing written notice of the statutorily required

options was not signed until May 24. Def. Resp. to Pl. Mot. to Mold ¶ 13. State Farm failed to

meet its obligation to offer the Gibsons higher coverage until May 24. 8 Emig, 664 A.2d at 570.

Motion for Reconsideration

       The Gibsons also seek reconsideration of my July 19, 2019 Order granting summary

judgment on their bad faith claim. Pl. Mot. to Reconsider.

       The Gibsons must show at least one of the following: (1) an intervening change in the

controlling law; (2) new evidence that was not available when I issued my Order; or (3) the need



8
       The trial evidence establishes that when State Farm had Ms. Gibson sign the form in
May, she was suffering from serious injuries from the accident. Nevertheless, as of May 24,
when they signed the coverage selection form, the Gibsons’ UIM coverage was reduced from
$750,000 to $300,000.
to correct a clear error of law. Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d

669, 677 (3d Cir. 1999). The Gibsons allege no change or error of law. They argue only that the

jury’s verdict is new evidence that was not available when I issued my Order, and that it

establishes that State Farm acted in bad faith when it failed to offer full policy limits to resolve

the Gibsons’ claim. Pl. Mot. to Reconsider ¶ 16.

       I disagree. First, the jury’s verdict is not relevant to the bad faith claim, which required

the Gibsons to show by “clear and convincing evidence that the insurer (1) did not have a

reasonable basis for denying benefits under the policy; and (2) knew or recklessly disregarded its

lack of reasonable basis in denying the claim.” W.V. Realty, Inc. v. N. Ins. Co., 334 F.3d 306,

312 (3d Cir. 2003). Such evidence must be “so clear, direct, weighty and convincing as to

enable a clear conviction, without hesitation, about whether or not the defendants acted in bad

faith,” rendering “the plaintiff's burden in opposing a summary judgment motion []

commensurately high.” J.C. Penney Life Ins. Co. v. Pilosi, 393 F.3d 356, 367 (3d Cir. 2004)

(citing Bostick v. ITT Hartford Group, Inc., 56 F. Supp. 2d 580, 587 (E.D. Pa. 1999) and

Kosierowski v. Allstate Ins. Co., 51 F. Supp. 2d 583, 588 (E.D. Pa. 1999)). Evidence of a

reasonable basis is all that is required to defeat a claim of bad faith. Pilosi, 393 F.3d at 367

(citing Horowitz v. Fed. Kemper Life Assurance Co., 57 F.3d 300, 307 (3d Cir.1995)).

       The bad faith claim is based on the actions State Farm took or did not take to evaluate the

claim when it was submitted. Cowden v. Aetna Cas. & Sur. Co., 134 A.2d 223, 229 (Pa. 1957)

(bad faith claims must be assessed based on the information available to the insurer during

claims processing); see also Gallatin Fuels, Inc. v. Westchester Fire Ins. Co., 244 F. App’x 424,

435 (3d Cir. 2007) (affirming bad faith claim despite upholding denial of insurance claim

because bad faith claim was based on insurer’s actions and justifications during claims
processing). Because a verdict rendered after State Farm had evaluated the Gibsons’ claims is

not relevant to bad faith, it cannot serve as a basis for reconsideration of my July 19, 2019 Order.

       Nor does the failure to have Ms. Gibson sign the UIM coverage selection form until May

24 constitute bad faith. State Farm consistently maintained that the April application established

the UIM policy limit, and the Gibsons had access to all relevant documents at all times. My

post-trial disagreement with that determination fails to establish State Farm’s bad faith.

Request to Re-Open Discovery

       The Gibsons’ request to re-open discovery to obtain evidence of State Farm’s handling of

their claim, Pl. Mot. to Reconsider ¶ 17, is also denied. The Gibsons admit that they did not

request the claims handling manual during discovery and offer no persuasive justification for

doing so now. Id. ¶ 18. State Farm will be prejudiced by allowing additional discovery after the

jury has already rendered a verdict. See Shuber v. S. S. Kresge Co., 458 F.2d 1058, 1060 (3d

Cir. 1972) (denying plaintiff’s request to re-open evidence at trial because “it should certainly

have been prejudicial to Defendant”).

Motion for Remittitur/New Trial

       State Farm also moves in the alternative for Remittitur of the Jury Verdict to $300,000 or

for a New Trial under Fed. R. Civ. Pro. 59(a). Def. Resp. to Pl. Mot to Mold ¶¶ 49–65.

       State Farm argues for remittitur to $300,000 on the basis that the jury’s award “shocks

the conscience.” To justify remittitur, however, the verdict must be “inconsistent with the

evidence.” Cortez v. Trans Union, LLC, 617 F.3d 688, 716 (3d Cir. 2010). Courts who exercise

their discretion to grant remittitur must offer the opposing party the option of a new trial to avoid

“depriving the plaintiff of his/her Seventh Amendment right to a jury trial.” Id. (citing Hetzel v.

Prince William Cnty., 523 U.S. 208, 211 (1998) (per curiam)). A jury verdict that “shock[s] the
conscience” must be revised to preserve the due process rights of the Defendant; the Seventh

Amendment right to a jury trial is not implicated. Id.

       I decline to grant remittitur. Ms. Gibson’s treating physician described her injuries at

trial, including rib fractures, contusions, and five permanent and disabling disc herniations. State

Farm ignores Ms. Gibson’s testimony about the effects of those injuries on her quality of life.

Ms. Gibson testified that she had led an active lifestyle and held a physically demanding job but

is now restricted to only a portion of her activities and to a less-demanding job. Testimony from

her colleagues and her husband corroborated her testimony. Moreover, State Farm’s medical

expert was impeached based on his opinion that Ms. Gibson’s herniations were degenerative and

merely “coincidental” to the accident. Such evidence is sufficient to support the jury’s award.

See Motter v. Everest & Jennings, Inc., 883 F.2d 1223, 1231 (3d Cir. 1989) (overturning

remittitur because award for pain and suffering was supported by evidence despite lack of

definitive diagnosis explaining allegations of pain); see also Gagliardo v. Connaught Labs., Inc.,

311 F.3d 565, 573 (3d Cir. 2002) (damages award did not shock the conscience when it was

based on plaintiff’s testimony and testimony of others corroborating her statements).

       An appropriate Order accompanies this opinion.
